UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 1-5480 Textron Inc. (Exact name of registrant as specified in its charter) Delaware 05-0315468 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40 Westminster Street, Providence, RI02903 (Address of principal executive offices) (401) 421-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes üNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes üNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[ ü ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo ü As of July 17, 2010, there were 274,212,816 shares of common stock outstanding. TEXTRON INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Operations (Unaudited) 3 Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) Note 1: Basis of Presentation 7 Note 2: Special Charges 7 Note 3: Retirement Plans 9 Note 4: Discontinued Operations 9 Note 5: Comprehensive Income 9 Note 6: Income Tax Expense (Benefit) 10 Note 7: Earnings per Share 10 Note 8: Accounts Receivable and Finance Receivables Held for Investment 11 Note 9: Inventories 12 Note 10: Debt 12 Note 11: Guarantees and Indemnifications 12 Note 12: Commitments and Contingencies 13 Note 13: Derivatives and Fair Value Measurements 13 Note 14: Segment Information 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 5.
